Exhibit 10.7



AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT, dated as of June 3, 2014 (this “Amendment”), to the Amended and
Restated Credit Agreement, dated as of November 14, 2012 (as amended, modified
or supplemented through the date hereof, the “Credit Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation (the “Borrower”),
and Caesars Entertainment Corporation, a Delaware corporation (the “Lender”).
Capitalized terms used but not defined herein have the meaning provided in the
Credit Agreement (as amended hereby).
WHEREAS, the Borrower intends to repay $260,400,000 of the Loans outstanding
under the Credit Agreement as of the date of this Amendment (the “Repayment
Amount”);
WHEREAS, pursuant to Section 6.08(b) of the Credit Agreement, the Borrower and
the Lender may agree to amend the Credit Agreement as set forth herein; and
WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendment. Notwithstanding the terms of Section 2.01 of the Credit
Agreement, which provides that the Lender may agree, in its sole discretion, to
make Loans to the Borrower from time to time during the Availability Period, the
Lender hereby agrees that if the Borrower repays the Repayment Amount on or
after the date of this Amendment, the Lender will permit the Borrower to
reborrow Loans after the date of such repayment in an aggregate amount up to
such Repayment Amount at any time on or prior to the second anniversary of the
date on which the Lender receives such repayment; provided, that such borrowing
is otherwise in compliance with the other terms and conditions of the Credit
Agreement (including, without limitation, Section 4.01 of the Credit Agreement).
Section 2.Effectiveness; Counterparts; Amendments. This Amendment shall become
effective when copies hereof that, when taken together, bear the signatures of
the Borrower and the Lender shall have been received by the Lender. This
Amendment may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by the Lender and the Borrower. This Amendment may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.
Section 3.No Other Amendments. This Amendment shall not constitute an amendment
or waiver of or consent to any provision of the Credit Agreement except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Lender except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect in accordance with their terms.
Section 4.Applicable Law; Waiver of Jury Trial. (A)  THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 6.11 AND SECTION
6.15 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
* * *




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.


CAESARS ENTERTAINMENT CORPORATION.
as Lender


 
 
By:
/S/ DONALD A. COLVIN
 
Name: Donald A. Colvin
 
Title: Executive Vice President and Chief Financial Officer

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,
as Borrower


 
 
By:
/S/ DONALD A. COLVIN
 
Name: Donald A. Colvin
 
Title: Executive Vice President and Chief Financial Officer




